

116 HR 8738 IH: To withdraw certain Federal land in the San Bernardino National Forest in California from location, entry, and patent under mining laws, and for other purposes.
U.S. House of Representatives
2020-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8738IN THE HOUSE OF REPRESENTATIVESNovember 12, 2020Mr. Cook introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo withdraw certain Federal land in the San Bernardino National Forest in California from location, entry, and patent under mining laws, and for other purposes.1.Withdrawal of San Bernardino National Forest land from mining lawsSubject to valid existing rights, the approximately 3,055 acres of land general depicted as Proposed Withdrawal on the map titled Proposed Mineral Withdrawal_San Bernardino National Forest_Mountaintop Ranger District, and dated October 19, 2020, is hereby withdrawn from—(1)all forms of entry, appropriation, and disposal under the public land laws; (2)location, entry, and patent under the mining laws; and (3)operation of the mineral leasing, mineral materials, and geothermal leasing laws.